EXHIBIT 10.1

 



SHARE EXCHANGE AGREEMENT

 

This SHARE EXCHANGE AGREEMENT, dated as of October 2, 2015 (this “Agreement”) is
entered into by and among GX-Life Global, Inc., a Nevada corporation (“GXL”),
all the shareholders of GXL listed on the signature page to this Agreement (the
“GXL Shareholders”), and Global Modern Enterprise Limited, a Hong Kong entity
(“GMEL”), and wholly-owned subsidiary of Global Future City Holdings Inc., a
Nevada corporation (“FTCY”).

 

WHEREAS, the GXL Shareholders own 100% of the outstanding common stock of GXL;

 

WHEREAS, FTCY owns 100% of the outstanding shares of GMEL;

 

WHEREAS, (i) the GXL Shareholders and GXL believe it is in their best interests
to exchange 100% of the outstanding common stock of GXL (the “GXL Shares”), for
100% of the outstanding shares of GMEL (the “GMEL Shares”), as set forth on
Schedule 1, and (ii) GMEL and FTCY believes it is in its best interest to
acquire the GXL Shares in exchange for the GMEL Shares, all upon the terms and
subject to the conditions set forth in this Agreement (the “Share Exchange”);
and

 

WHEREAS, it is the intention of the parties that: (i) the Share Exchange shall
qualify as a tax-free reorganization under Section 368(a)(1)(B) of the Internal
Revenue Code of 1986, as amended (the “Code”); and (ii) the Share Exchange shall
qualify as a transaction in securities exempt from registration or qualification
under the Securities Act of 1933, as amended and in effect on the date of this
Agreement (the “Securities Act”); and

 

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, the parties hereto agree as follows:

 

ARTICLE I

 

EXCHANGE OF GXL SHARES FOR GMEL SHARES

 

Section 1.1  Agreement to Exchange GXL Shares for GMEL Shares. On the Closing
Date (as hereinafter defined) and upon the terms and subject to the conditions
set forth in this Agreement, the GXL Shareholders shall assign, transfer, convey
and deliver the GXL Shares to FTCY.  In consideration and exchange for the GXL
Shares, FTCY shall issue, transfer, convey and deliver the GMEL Shares to the
GXL Shareholders.

  

Section 1.2  Closing and Actions at Closing. The closing of the Share Exchange
(the “Closing”) shall take place remotely via the exchange of documents and
signatures at 10:00 a.m. Pacific Time on October 2, 2015, or at such other time
and date as the parties hereto shall agree in writing (the “Closing Date”).

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF GMEL

 

GMEL represents, warrants and agrees that all of the statements in the following
subsections of this Article II are true and complete as of the date hereof.

 

Section 2.1  Corporate Organization. GMEL is a corporation duly organized,
validly existing and in good standing under the laws of Hong Kong, and has all
requisite corporate power and authority to own its properties and assets and
governmental licenses, authorizations, consents and approvals to conduct its
business as now conducted and is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its activities makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a Material Adverse Effect on
the activities, business, operations, properties, assets, condition or results
of operation of GMEL. “Material Adverse Effect” means, when used with respect to
GMEL, any event, occurrence, fact, condition, change or effect, which,
individually or in the aggregate, would reasonably be expected to be materially
adverse to the business, operations, properties, assets, condition (financial or
otherwise), or operating results of GMEL, or materially impair the ability of
GMEL to perform its obligations under this Agreement, excluding any change,
effect or circumstance resulting from (i) the announcement, pendency or
consummation of the transactions contemplated by this Agreement, or (ii) changes
in the United States securities markets generally.

 



1

 

 

Section 2.2  Capitalization of GMEL. All of the issued and outstanding shares or
membership interests of GMEL when issued in accordance with the terms hereof
will be, duly authorized, validly issued, fully paid and non-assessable, have
been issued in compliance with all applicable securities laws and corporate
laws. The issuance of all of the shares of GMEL described in this Section 2.2
have been, or will be, as applicable, in compliance with securities laws and
corporate laws and no stockholder of GMEL has any right to rescind or bring any
other claim against GMEL for failure to comply with the Securities Act, or state
securities laws.

   

Section 2.3 Authorization, Validity and Enforceability of Agreements. GMEL has
all corporate power and authority to execute and deliver this Agreement and all
agreements, instruments and other documents to be executed and delivered in
connection with the transactions contemplated by this Agreement to perform its
obligations hereunder and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by GMEL and the
consummation by GMEL of the transactions contemplated hereby and thereby, have
been duly authorized by all necessary corporate action of GMEL, and no other
corporate proceedings on the part of GMEL are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby and thereby.
This Agreement constitutes the valid and legally binding obligation of GMEL and
is enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles, or by bankruptcy, insolvency and other
similar laws affecting the enforcement of creditors’ rights generally. GMEL does
not need to give any notice to, make any filings with, or obtain any
authorization, consent or approval of any government or governmental agency or
other person in order for it to consummate the transactions contemplated by this
Agreement, other than filings that may be required or permitted under states
securities laws, the Securities Act and/or the Securities Exchange Act of 1934
(the “Exchange Act”) resulting from the issuance of the GMEL Shares.

 

Section 2.4  No Conflict or Violation. Neither the execution and delivery of
this Agreement by GMEL, nor the consummation by GMEL of the transactions
contemplated hereby will: (i) contravene, conflict with, or violate any
provision of the GMEL Charter Documents; (ii) violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental agency, court, administrative panel
or other tribunal to which GMEL is subject, (iii) conflict with, result in a
breach of, constitute a default (or an event or condition which, with notice or
lapse of time or both, would constitute a default) under, result in the
acceleration of, create in any party the right to accelerate, terminate, modify
or cancel, or require any notice under any agreement, contract, lease, license,
instrument or other arrangement to which GMEL is a party or by which it is
bound, or to which any of its assets or properties are subject; or (iv) result
in or require the creation or imposition of any encumbrance of any nature upon
or with respect to any of GMEL’s assets, including without limitation the GMEL
Shares.

 



2

 

  

Section 2.5  Litigation. There is no action, suit, proceeding or investigation
(“Action”) pending or, to the knowledge of GMEL, currently threatened against
GMEL or any of its affiliates, that may affect the validity of this Agreement or
the right of GMEL to enter into this Agreement or to consummate the transactions
contemplated hereby or thereby. There is no Action pending or, to the knowledge
of GMEL, currently threatened against GMEL or any of its affiliates, before any
court or by or before any governmental body or any arbitration board or
tribunal, nor is there any judgment, decree, injunction or order of any court,
governmental department, commission, agency, instrumentality or arbitrator
against GMEL or any of its affiliates. Neither GMEL nor any of its affiliates is
a party or subject to the provisions of any order, writ, injunction, judgment or
decree of any court or government agency or instrumentality. There is no Action
by GMEL or any of its affiliates relating to GMEL currently pending or which
GMEL or any of its affiliates intends to initiate.

 

Section 2.6  Compliance with Laws. GMEL has been and is in compliance with, and
has not received any notice of any violation of any, applicable law, order,
ordinance, regulation or rule of any kind whatsoever, including without
limitation the Securities Act, the Exchange Act, the applicable rules and
regulations of the SEC or the applicable securities laws and rules and
regulations of any state.

 

Section 2.7  Books, Financial Records and Internal Controls. All the accounts,
books, registers, ledgers, GMEL Board minutes and financial and other records of
whatsoever kind of GMEL have been fully, properly and accurately kept and
completed; there are no material inaccuracies or discrepancies of any kind
contained or reflected therein; and they give and reflect a true and fair view
of the financial, contractual and legal position of GMEL. GMEL maintains a
system of internal accounting controls sufficient, in the judgment of GMEL, to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.

   

Section 2.8   No Disagreements with Accountants and Lawyers. There are no
disagreements of any kind presently existing, or anticipated by GMEL to arise,
between GMEL and any accountants and/or lawyers formerly or presently engaged by
GMEL. GMEL is current with respect to fees owed to its accountants and lawyers.

 

Section 2.9  Disclosure. This Agreement and any certificate attached hereto or
delivered in accordance with the terms hereby by or on behalf of GMEL in
connection with the transactions contemplated by this Agreement do not contain
any untrue statement of a material fact or omit any material fact necessary in
order to make the statements contained herein and/or therein not misleading.

 

Section 2.10 E-Gold Assets. GMEL currently holds 4,000,000 E-Gold
crypto-currency coins (“EGD”) in an account controlled by GMEL and hereby
transfers full right, title and interest in the EGD to the GXL Shareholders free
and clear of all liens, pledges, restrictions and encumbrances of any kind.

 



3

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF GX-LIFE GLOBAL

 

GXL represents, warrants and agrees that all of the statements in the following
subsections of this Article III, pertaining to GXL, are true and complete as of
the date hereof.

 

Section 3.1  Incorporation. GXL is a corporation duly incorporated, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws, regulations,
ordinances, and orders of public authorities to carry on its business in all
material respects as it is now being conducted.  The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of GXL’s Articles of Incorporation or
bylaws.  GXL has taken all actions required by law, its Articles of
Incorporation or bylaws, or otherwise to authorize the execution and delivery of
this Agreement.  GXL has full power, authority, and legal capacity and has taken
all action required by law, its Articles of Incorporation or bylaws, and
otherwise to consummate the transactions herein contemplated.

 

Section 3.2  Capitalization of GXL.

 

A.  The authorized capital stock of GXL consists of one hundred million
(100,000,000) shares, par value $0.001, of which 1,0000,000 shares of common
stock are issued and outstanding, and 0 shares of preferred stock are issued and
outstanding immediately prior to this Share Exchange.

 

B.  All of the issued and outstanding common stock of GXL immediately prior to
this Share Exchange are duly authorized, validly issued, fully paid and
non-assessable, have been issued in compliance with all applicable U.S. federal
and state securities laws and state corporate laws. There are no outstanding or
authorized options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire or receive any GXL Shares, nor are there or will there be any
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights, pre-emptive rights or rights of first refusal
with respect to GXL or its shareholders, or any voting trusts, proxies or other
agreements, understandings or restrictions with respect to the voting of GXL’s
common stock. There are no registration or anti-dilution rights, and there is no
voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which GXL is a party or by which it is bound with respect to
any equity security of any class of GXL. GXL is not a party to, and it has no
knowledge of, any agreement restricting the transfer of any common stock of
GXL.  The issuance of all of the common stock of GXL described in this Section
3.2 have been, or will be, as applicable, in compliance with U.S. federal and
state securities laws and state corporate laws and no shareholder of GXL has any
right to rescind or bring any other claim against GXL for failure to comply with
the Securities Act, or state securities laws.

 

C. There are no outstanding contractual obligations (contingent or otherwise) of
GXL to retire, repurchase, redeem or otherwise acquire any outstanding common
stock of, or other ownership interests in, GXL.

 

Section 3.3  Subsidiaries and Predecessor Corporations.  GXL does not directly
or indirectly own any capital stock or other securities of, or any beneficial
ownership interest in, or hold any equity or similar interest, or have any
investment in any corporation, limited liability company, partnership, limited
partnership, joint venture or other company, person or other entity.

 

Section 3.4  Financial Statements. GXL has kept all books and records since
inception and such financial statements have been prepared in accordance with
generally accepted accounting principles consistently applied throughout the
periods involved. The balance sheets are true and accurate and present fairly as
of their respective dates the financial condition of GXL.  As of the date of
such balance sheets, except as and to the extent reflected or reserved against
therein, GXL had no liabilities or obligations (absolute or contingent) which
should be reflected in the balance sheets or the notes thereto prepared in
accordance with generally accepted accounting principles, and all assets
reflected therein are properly reported and present fairly the value of the
assets of GXL, in accordance with generally accepted accounting principles. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by generally accepted accounting
principles.

 



4

 

 

GXL has duly and punctually paid all governmental fees and taxation which it has
become liable to pay and has duly allowed for all taxation reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and GXL has made any
and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
Governmental fees and taxation.

 

The books and records, financial and otherwise, of GXL are, in all material
aspects, complete and correct and have been maintained in accordance with good
business and accounting practices.

 

All of GXL’s assets are reflected on its financial statements, and GXL has no
material liabilities, direct or indirect, matured or unmatured, contingent or
otherwise.

 

Section 3.5  Information. The information concerning GXL set forth in this
Agreement is complete and accurate in all material respects and does not contain
any untrue statement of a material fact or omit to state a material fact
required to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

Section 3.6  Material Contract Defaults. GXL is not, and has not received any
notice or has any knowledge that any other party is, in default in any respect
under any GXL Material Contract; and there has not occurred any event that with
the lapse of time or the giving of notice or both would constitute such a
material default. For purposes of this Agreement, a “GXL Material Contract”
means any contract, agreement or commitment that is effective as of the Closing
Date to which GXL is a party (i) with expected receipts or expenditures in
excess of $25,000, (ii) requiring GXL to indemnify any person, (iii) granting
exclusive rights to any party, (iv) evidencing indebtedness for borrowed or
loaned money in excess of $25,000 or more, including guarantees of such
indebtedness, or (v) which, if breached by GXL in such a manner would (A) permit
any other party to cancel or terminate the same (with or without notice of
passage of time) or (B) provide a basis for any other party to claim money
damages (either individually or in the aggregate with all other such claims
under that contract) from GXL or (C) give rise to a right of acceleration of any
material obligation or loss of any material benefit under any such contract,
agreement or commitment.

 

Section 3.7  Litigation; Labor Matters; Compliance with Laws. There is no suit,
action or proceeding or investigation pending or, to the knowledge of GXL,
threatened against or affecting GXL or any basis for any such suit, action,
proceeding or investigation that, individually or in the aggregate, could
reasonably be expected to have a material adverse effect with respect to GXL or
prevent, hinder or materially delay the ability of GXL to consummate the
transactions contemplated by this Agreement, nor is there any judgment, decree,
injunction, rule or order of any governmental entity or arbitrator outstanding
against GXL having, or which, insofar as reasonably could be foreseen by GXL, in
the future could have, any such effect.

 

Section 3.8  No Conflict With Other Instruments. The execution of this Agreement
and the consummation of the transactions contemplated by this Agreement will not
result in the breach of any term or provision of, constitute a default under, or
terminate, accelerate or modify the terms of any indenture, mortgage, deed of
trust, or other material agreement, or instrument to which GXL is a party or to
which any of its assets, properties or operations are subject.

 



5

 

  

Section 3.9  Approval of Agreement. The Board of Directors of GXL has authorized
the execution and delivery of this Agreement by GXL and has approved this
Agreement and the transactions contemplated hereby.

 

Section 3.10 Valid Obligation. This Agreement and all agreements and other
documents executed by GXL in connection herewith constitute the valid and
binding obligation of GXL, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

Section 3.11 Outstanding Contracts and Liabilities. GXL shall have no
liabilities, debts, payables (contingent or otherwise), agreements or tax
obligations other than those items listed in Schedule 3.11 attached to this
Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF GX-LIFE GLOBAL SHAREHOLDERS

 

The GXL Shareholders hereby represent and warrant to GMEL and FTCY as follows:

 

Section 4.1 Authority. The GXL Shareholders have the right, power, authority and
capacity to execute and deliver this Agreement to which the GXL Shareholders are
a party, to consummate the transactions contemplated by this Agreement to which
the GXL Shareholders are a party, and to perform the GXL Shareholders’
obligations under this Agreement to which the GXL Shareholders are a party. This
Agreement has been duly and validly authorized and approved, executed and
delivered by the GXL Shareholders. Assuming this Agreement has been duly and
validly authorized, executed and delivered by the parties thereto other than the
GXL Shareholders, this Agreement is duly authorized, executed and delivered by
the GXL Shareholders and constitutes the legal, valid and binding obligation of
the GXL Shareholders, enforceable against the GXL Shareholders in accordance
with their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally.

 

Section 4.2  No Conflict. Neither the execution or delivery by the GXL
Shareholders of this Agreement to which the GXL Shareholders are a party nor the
consummation or performance by the GXL Shareholders of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a violation of any provision of the organizational
documents of the GXL Shareholders (if the GXL Shareholders are not natural
persons); (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, any agreement
or instrument to which the GXL Shareholders are a party or by which the
properties or assets of the GXL Shareholders are bound; or (c) contravene,
conflict with, or result in a violation of, any law or order to which the GXL
Shareholders, or any of the properties or assets of the GXL Shareholders, may be
subject.

 

Section 4.3  Litigation. There is no pending Action against the GXL Shareholders
that involves the GXL Shares or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement or the business of GXL and, to
the knowledge of the GXL Shareholders, no such Action has been threatened, and
no event or circumstance exists that is reasonably likely to give rise to or
serve as a basis for the commencement of any such Action.

 



6

 

 

Section 4.4  Acknowledgment. The GXL Shareholders understand and agree that the
GMEL Shares to be issued pursuant to this Agreement have not been registered
under the Securities Act or the securities laws of any state of the U.S. and
that the issuance of the GMEL Shares is being effected in reliance upon an
exemption from registration afforded either under Section 4(a)(2) of the
Securities Act for transactions by an issuer not involving a public offering or
Regulation D promulgated thereunder.

 

Section 4.5 Liquidity. The GXL Shareholders have adequate means of providing for
current needs and contingencies, have no need for liquidity in the investment,
and are able to bear the economic risk of an investment in the GMEL Shares and a
complete loss in their investment.

 

Section 4.6 Own Account. The GXL Shareholders are acquiring the GMEL Shares
solely for their own accounts as principal, for investment purposes only, and
not with a view to the resale or distribution thereof, in whole or in part, and
no other person or entity has a direct or indirect beneficial interest in such
GMEL Shares.

 

Section 4.7  Ownership of Shares. The GXL Shareholders are both the record and
beneficial owners of the GXL Shares. The GXL Shareholders are not the record or
beneficial owner of any other shares of GXL. The GXL Shareholders have and shall
transfer at the Closing, good and marketable title to the GXL Shares, free and
clear of all liens, claims, charges, encumbrances, pledges, mortgages, security
interests, options, rights to acquire, proxies, voting trusts or similar
agreements, restrictions on transfer or adverse claims of any nature whatsoever,
excepting only restrictions on future transfers imposed by applicable law.

 

Section 4.8  Pre-emptive Rights. At Closing, no GXL Shareholders has any
pre-emptive rights or any other rights to acquire any shares of GXL that have
not been waived or exercised. 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF FTCY

 

FTCY hereby represents and warrants to GXL and the GXL Shareholders as follows:

 

Section 5.1 Authority. FTCY has the right, power, authority and capacity to
execute and deliver this Agreement to which FTCY are a party, to consummate the
transactions contemplated by this Agreement to which FTCY are a party, and to
perform FTCY’s obligations under this Agreement to which FTCY is a party. This
Agreement has been duly and validly authorized and approved, executed and
delivered by FTCY. Assuming this Agreement has been duly and validly authorized,
executed and delivered by the parties thereto other than FTCY, this Agreement is
duly authorized, executed and delivered by FTCY and constitutes the legal, valid
and binding obligation of FTCY, enforceable against FTCY in accordance with
their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors’ rights generally.

 

Section 5.2  No Conflict. Neither the execution or delivery by FTCY of this
Agreement to which FTCY are a party nor the consummation or performance by FTCY
of the transactions contemplated hereby or thereby will, directly or indirectly,
(a) contravene, conflict with, or result in a violation of any provision of the
organizational documents of FTCY (if FTCY are not natural persons);
(b) contravene, conflict with, constitute a default (or an event or condition
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination or acceleration of, any agreement or instrument to
which FTCY is a party or by which the properties or assets of FTCY are bound; or
(c) contravene, conflict with, or result in a violation of, any law or order to
which FTCY, or any of the properties or assets of FTCY, may be subject.

 



7

 

 

Section 5.3  Litigation. There is no pending Action against FTCY that involves
the GMEL Shares or that challenges, or may have the effect of preventing,
delaying or making illegal, or otherwise interfering with, any of the
transactions contemplated by this Agreement or the business of GMEL and, to the
knowledge of FTCY, no such Action has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such Action.

 

Section 5.4  Acknowledgment. FTCY understands and agrees that the GXL Shares to
be issued pursuant to this Agreement have not been registered under the
Securities Act or the securities laws of any state of the U.S. and that the
issuance of the GXL Shares is being effected in reliance upon an exemption from
registration afforded either under Section 4(a)(2) of the Securities Act for
transactions by an issuer not involving a public offering or Regulation D
promulgated thereunder.

 

Section 5.5  Stock Legends. FTCY hereby agrees with GXL and GXL Shareholders as
follows:

 

A.  Securities Act Legend. The certificates evidencing the GXL Shares issued to
FTCY will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 

B.  Other Legends. The certificates representing such GMEL Shares, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any U.S. state
corporate and state securities law, or contract.

 

C.  Opinion. FTCY shall not transfer any or all of the GMEL Shares pursuant to
Rule 144, under the Securities Act, or absent an effective registration
statement under the Securities Act and applicable state securities law covering
the disposition of the GMEL Shares, without first providing GMEL with an opinion
of counsel (which counsel and opinion are reasonably satisfactory to the GMEL)
to the effect that such transfer will be made in compliance with Rule 144, under
the Securities Act, or will be exempt from the registration and the prospectus
delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws.

 

Section 5.6 Liquidity. FTCY has adequate means of providing for current needs
and contingencies, have no need for liquidity in the investment, and are able to
bear the economic risk of an investment in the GMEL Shares and a complete loss
in their investment.

 

Section 5.7 Own Account. FTCY is acquiring the GMEL Shares solely for their own
accounts as principal, for investment purposes only, and not with a view to the
resale or distribution thereof, in whole or in part, and no other person or
entity has a direct or indirect beneficial interest in such GMEL Shares.

 



8

 

 

Section 5.8  Ownership of Shares. FTCY is both the record and beneficial owner
of the GMEL Shares. FTCY is not the record or beneficial owner of any other
shares of GMEL. FTCY has and shall transfer at the Closing, good and marketable
title to the GMEL Shares, free and clear of all liens, claims, charges,
encumbrances, pledges, mortgages, security interests, options, rights to
acquire, proxies, voting trusts or similar agreements, restrictions on transfer
or adverse claims of any nature whatsoever, excepting only restrictions on
future transfers imposed by applicable law.

 

Section 5.9  Pre-emptive Rights. At Closing, FTCY does not have any pre-emptive
rights or any other rights to acquire any shares of GMEL that have not been
waived or exercised. 

 

ARTICLE VI

 

ADDITIONAL MATTERS

 

Section 6.1 Best Efforts.  Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate and make effective, in the most expeditious
manner practicable, the Share Exchange and the other transactions contemplated
by this Agreement.  GXL, FTCY, the GXL Shareholders and GMEL shall mutually
cooperate in order to facilitate the achievement of the benefits reasonably
anticipated from the Share Exchange.

 

Section 6.2 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

 

Section 6.3 Certain Tax Matters. The parties hereto intend that the Share
Exchange shall be treated and reported as a “reorganization” within the meaning
of Section 368(a)(1)(B) of the Code (and any comparable provisions of any
applicable state or local tax laws). No party shall take any position for income
tax purposes inconsistent with such characterization unless otherwise required
by applicable law.

 

ARTICLE VII

 

CONDITIONS TO OBLIGATIONS OF GXL AND THE GXL SHAREHOLDERS

 

The obligations of GXL and the GXL Shareholders to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by GXL and the GXL Shareholders at their sole discretion:

 

Section 7.1  Representations and Warranties of GMEL and FTCY. All
representations and warranties made by GMEL and FTCY in this Agreement shall be
true and correct in all material respects on and as of the Closing Date, except
insofar as the representations and warranties relate expressly and solely to a
particular date or period, in which case, subject to the limitations applicable
to the particular date or period, they will be true and correct in all material
respects on and as of the Closing Date with respect to such date or period.

 

Section 7.2  Agreements and Covenants. GMEL and FTCY shall have performed and
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with on or prior to the Closing Date.

 



9

 

 

Section 7.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement shall be in full force and
effect on the Closing Date.

 

Section 7.4  Other Closing Documents. GXL shall have received such certificates,
instruments and documents in confirmation of the representations and warranties
of GMEL and FTCY, GMEL and FTCY’s performance of its obligations hereunder,
and/or in furtherance of the transactions contemplated by this Agreement as GXL
and the GXL Shareholders and/or their respective counsel may reasonably request.

 

Section 7.5  Documents. GMEL and/or FTCY must have caused the following
documents to be delivered to GXL and the GXL Shareholder:

 

A.  The GMEL Shares in certificated form with a valid stock power transferring
said shares to Purchasers;

 

B.  this Agreement duly executed; and

 

C.   such other documents as GXL and/or GXL Shareholders may reasonably request
for the purpose of (A) evidencing the accuracy of any of the representations and
warranties of GMEL and FTCY, (B) evidencing the performance of, or compliance by
GMEL or FTCY with any covenant or obligation required to be performed or
complied with by GMEL or FTCY, (C) evidencing the satisfaction of any condition
referred to in this Article VI, or (D) otherwise facilitating the consummation
or performance of any of the transactions contemplated by this Agreement.

  

Section 7.6  No Material Adverse Effect.  There shall not have been any event,
occurrence or development that has resulted in or could result in a Material
Adverse Effect on or with respect to GMEL.

 

ARTICLE VIII

 

CONDITIONS TO OBLIGATIONS OF GMEL AND FTCY

 

The obligations of GMEL and FTCY to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, at or before the Closing Date, of
the following conditions, any one or more of which may be waived by GMEL and/or
FTCY in its sole discretion:

 

Section 8.1  Representations and Warranties of GXL and the GXL Shareholders. All
representations and warranties made by GXL and the GXL Shareholders on behalf of
themselves individually in this Agreement shall be true and correct on and as of
the Closing Date except insofar as the representation and warranties relate
expressly and solely to a particular date or period, in which case, subject to
the limitations applicable to the particular date or period, they will be true
and correct in all material respects on and as of the Closing Date with respect
to such date or period.

 

Section 8.2  Agreements and Covenants. GXL and the GXL Shareholders shall have
performed and complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by each of
them on or prior to the Closing Date.

 

Section 8.3  Consents and Approvals. All consents, waivers, authorizations and
approvals of any governmental or regulatory authority, domestic or foreign, and
of any other person, firm or corporation, required in connection with the
execution, delivery and performance of this Agreement, shall have been duly
obtained and shall be in full force and effect on the Closing Date.

 



10

 

 

Section 8.4  No Violation of Orders. No preliminary or permanent injunction or
other order issued by any court or other governmental or regulatory authority,
domestic or foreign, nor any statute, rule, regulation, decree or executive
order promulgated or enacted by any government or governmental or regulatory
authority, domestic or foreign, that declares this Agreement invalid or
unenforceable in any respect or which prevents the consummation of the
transactions contemplated hereby, or which materially and adversely affects the
assets, properties, operations, prospects, net income or financial condition of
GXL shall be in effect; and no action or proceeding before any court or
government or regulatory authority, domestic or foreign, shall have been
instituted or threatened by any government or governmental or regulatory
authority, domestic or foreign, or by any other person, or entity which seeks to
prevent or delay the consummation of the transactions contemplated by this
Agreement or which challenges the validity or enforceability of this Agreement.

 

Section 8.5  Other Closing Documents. GMEL and/or FTCY shall have received such
certificates, instruments and documents in confirmation of the representations
and warranties of GXL and the GXL Shareholders, the performance of GXL and the
GXL Shareholders’ respective obligations hereunder and/or in furtherance of the
transactions contemplated by this Agreement as GMEL or its counsel may
reasonably request.

 

Section 8.6  Documents. GXL and the GXL Shareholders must deliver to GMEL and/or
FTCY at the Closing:

 

A. share certificates evidencing the GXL Shares, along with executed stock power
forms transferring such GXL Shares to FTCY;

 

B. this Agreement to which the GXL and the GXL Shareholders is a party, duly
executed; and

 

C.          such other documents as FTCY may reasonably request for the purpose
of (A) evidencing the accuracy of any of the representations and warranties of
the GXL and the GXL Shareholders , (B) evidencing the performance of, or
compliance by GXL and the GXL Shareholders with, any covenant or obligation
required to be performed or complied with by GXL and the GXL Shareholders, as
the case may be, (C) evidencing the satisfaction of any condition referred to in
this Article VI, or (D) otherwise facilitating the consummation or performance
of any of the transactions contemplated by this Agreement.

 

Section 8.7  No Claim Regarding Common Stock Ownership or Consideration. There
must not have been made or threatened by any Person, any claim asserting that
such Person (a) is the holder of, or has the right to acquire or to obtain
beneficial ownership of the GXL Shares, or any other stock, voting, equity, or
ownership interest in, GXL, or (b) is entitled to all or any portion of the GXL
Shares.

  

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.1 Survival of Provisions. Notwithstanding any provision in this
Agreement to the contrary, all representations and warranties made by the
Parties, shall survive for 18 months after the Closing, and thereafter will
terminate, together with any associated right of indemnification pursuant to
Section 9.2.

 



11

 

 

Section 9.2  Indemnification. Subject to the provisions of this Section 9, the
Parties agree to indemnify, hold harmless, and defend the other, and its
officers, directors, and agents against any damages, liabilities, costs, claims,
proceedings, investigations, penalties, judgments, deficiencies, including
taxes, expenses (including, but not limited to, any and all interest, penalties,
and expenses whatsoever reasonably incurred in investigating, preparing, or
defending against any litigation, commenced or threatened, or any claim
whatsoever) and losses (each, a “Claim” and collectively, “Claims”) to which the
other Party may become subject arising out of or based on any breach of or
inaccuracy in any of the representations and warranties or covenants or
conditions made by another Party in this Agreement. 

 

ARTICLE X

 

MISCELLANEOUS PROVISIONS

 

Section 10.1  Publicity. No party shall cause the publication of any press
release or other announcement with respect to this Agreement or the transactions
contemplated hereby without the consent of the other parties, unless a press
release or announcement is required by law. If any such announcement or other
disclosure is required by law, the disclosing party agrees to give the
non-disclosing parties prior notice and an opportunity to comment on the
proposed disclosure.

 

Section 10.2  Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the parties hereto and their respective successors and
assigns; provided, however, that no party shall assign or delegate any of the
obligations created under this Agreement without the prior written consent of
the other parties.

 

Section 10.3  Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all legal and other fees, costs and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such fees, costs or expenses.

 

Section 10.4  Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been given or
made if in writing and delivered personally or sent by registered or certified
mail (postage prepaid, return receipt requested)or facsimile to the parties at
the following addresses:

 

If to GXL or the GXL Shareholders, to:

 

GX-Life Global, Inc.

Attn: Michael R. Dunn

26381 Crown Valley Parkway, Suite 230,

Mission Viejo, CA 91789

 

If to GMEL or FTCY, to:

 

Global Future Holdings Inc.

Attn: Michael R. Dunn, CFO

26381 Crown Valley Parkway, Suite 230,

Mission Viejo, CA 91789

 

or to such other persons or at such other addresses as shall be furnished by any
party by like notice to the others, and such notice or communication shall be
deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 10.4 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 10.4.

 



12

 

 

Section 10.5  Entire Agreement. This Agreement, together with the exhibits
hereto, represents the entire agreement and understanding of the parties with
reference to the transactions set forth herein and no representations or
warranties have been made in connection with this Agreement other than those
expressly set forth herein or in the exhibits, certificates and other documents
delivered in accordance herewith. This Agreement supersedes all prior
negotiations, discussions, correspondence, communications, understandings and
agreements between the parties relating to the subject matter of this Agreement
and all prior drafts of this Agreement, all of which are merged into this
Agreement. No prior drafts of this Agreement and no words or phrases from any
such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

 

Section 10.6  Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible so as to be valid and enforceable.

 

Section 10.7  Titles and Headings. The Article and Section headings contained in
this Agreement are solely for convenience of reference and shall not affect the
meaning or interpretation of this Agreement or of any term or provision hereof.

 

Section 10.8  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Fax and PDF copies
shall be considered originals for all purposes.

 

Section 10.9  Governing Law; Attorneys’ Fees. This agreement shall be governed
by and construed and interpreted in accordance with the laws of the State of
California, without giving effect to the rules of conflicts of law. In the event
of any action at law or in equity to enforce or interpret the terms of this
Agreement or any of the other transaction documents, the parties agree that the
party who is awarded the most money shall be deemed the prevailing party for all
purposes and shall therefore be entitled to an additional award of the full
amount of the attorneys’ fees, deposition costs, and expenses paid by such
prevailing party in connection with arbitration or litigation without reduction
or apportionment based upon the individual claims or defenses giving rise to the
fees and expenses.

 

Section 10.10  Enforcement of the Agreement. The parties hereto agree that
irreparable damage would occur if any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereto, this being in addition to any
other remedy to which they are entitled at law or in equity.

  

Section 10.11  Amendments and Waivers. Except as otherwise provided herein, no
amendment or waiver of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by all of the parties hereto. No waiver by
any party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any such prior or
subsequent occurrence.

  

[Signature Pages Follow]

 



13

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  

GX-LIFE GLOBAL, INC.,

a Nevada corporation

 

/s/ Michael R. Dunn

Name: Michael R. Dunn

Title: Chief Financial Officer

 

GX-LIFE GLOBAL, INC. SHAREHOLDERS

  

 

/s/ Ning Liu

Big Name Group Co., Ltd. (58,078 shares)

By: Ning Liu

Title: President

 

 

/s/ Michael R. Dunn

Michael R. Dunn (439,241 shares)

 

/s/ Masuya Tomoe

Masuya Tomoe (453,339 shares)

 

 

/s/ Zhenyou Liu

Zhenyou Liu (16,447 shares)

 

 

/s/ Mark Oschman

Mark Oschman (14,098 shares)

 

 

/s/ Bob Crowson

Bob Crowson (11,748 shares)

 

 

/s/ Andrew Dunn

Andrew Dunn (4,699 shares)

 

 

/s/ Justin Scott

Justin Scott (2,350 shares)

 



14

 

 

GLOBAL MODERN ENTERPRISE LIMITED,

a Hong Kong entity

 

 

/s/ Ning Liu

Name: Ning Liu

Title: President

 

 

GLOBAL FUTURE CITY HOLDING INC.,

a Nevada corporation

 

 

/s/ Ning Liu

Name: Ning Liu

Title: CEO

 



15

 

 

SCHEDULE 1

 

At Closing, the GXL Shareholders shall transfer an aggregate of 1,000,000 shares
of GX-Life Global, Inc. representing 100% of the issued and outstanding shares
of GXL to FTCY in exchange for 100% of the membership interests/shares of GMEL
to the GXL as follows:

 

·GXL Shareholders:

 

o   Big Name Group Co., Ltd.5.8 % of GMEL

 

o   Michael R. Dunn43.9 % of GMEL

 

o   Masuya Tomoe45.3 % of GMEL

 

o   Zhenyou Liu1.6 % of GMEL

 

o   Mark Oschman1.4 % of GMEL

 

o   Bob Crowson1.2 % of GMEL

 

o   Andrew Dunn0.5 % of GMEL

 

o   Justin Scott0.2 % of GMEL

 

·      FTCY1,000,000 shares of GXL (100%)

 

 

 

16

